PER CURIAM.
T. James Anderson appeals the district court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaints under 28 U.S.C.A. § 1915(e)(2)(B)(iii) (West Supp.2000). We have reviewed the records and the district court’s opinions and find that these appeals present no reversible error. Accordingly, we affirm on the reasoning of the district court. See Anderson v. Davis, Nos. CA-01-846-L; CA-01-906-L (D. Md. Mar. 26 & 28, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.